Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 4/28/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action. 


Terminal Disclaimer
The terminal disclaimer filed on 4/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,931,164, 9,474,562, 9,452,015, 9,439,710, 11,172,976, 10,772,672 & 10,722,285 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claim 29 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 7/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Set I: Species A-C, Set II: Species A-F is withdrawn.  Claims 19-20, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jamaal Jordan on May 6, 2022.
The application has been amended as follows: 
Amend claim 14 as follows: amend “a guidewire” to -the guidewire- in ll. 5.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 29, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A device for creating an arteriovenous (AV) fistula, comprising: a proximal base having a distal tapered end surface; a distal tip connected to the proximal base and movable relative to the proximal base, said distal tip having a proximal tapered end surface; a first heating assembly comprising an energized heating element disposed on one of said distal tapered end surface or said proximal tapered end surface; and a second heating assembly comprising a passive non-energized heat spreader disposed on another one of said distal tapered end surface or said proximal tapered end surface; wherein the distal tapered end surface and the proximal tapered end surface are adapted to contact opposing sides of a tissue portion to create the AV fistula; and wherein the passive non-energized heat spreader comprises a plurality of raised segments forming a segmented rib for creating a focused heat conduction path through the tissue portion.”
The closest prior art is regarded as Takashino et al. (2009/0048589, previously cited), Bilotti et al. (2007/0175963, previously cited) and Lau et al. (2006/0217706, previously cited). 
Claims 2-11, 14, 19-27 & 29-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794